                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

RONALD JACK EDWARDS                                §

VS.                                                §          CIVIL ACTION NO. 1:17-CV-281

WARDEN, FCI BEAUMONT                               §


         MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS AND
                 ADOPTING REPORT AND RECOMMENDATION

         Petitioner, Ronald Jack Edwards, a federal prisoner currently confined at FCI Beaumont,
proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition for writ of habeas corpus be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Petitioner

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

         After a careful review, this court finds the objections lacking in merit. As outlined by the

Magistrate Judge, the Supreme Court has not expressly held that Mathis applies retroactively to

cases on collateral review. Mathis v. United States, 136 S.Ct. 2243 (2016). Furthermore, the

Fifth Circuit’s decisions in Hinkle and Tanksley do not compel a different result as the court

applied Mathis on direct appeal, not collateral review. United States v. Hinkle, 832 F.3d 569 (5th

Cir. 2016); United States v. Tanksley, 848 F.3d 347 (5th Cir. 2017). Moreover, Hinkle and

Tanksley were decided by the Fifth Circuit Court of Appeals and not by the Supreme Court.

         Finally, petitioner challenges a sentencing enhancement. Thus, petitioner’s challenge does

not suggest that he was convicted of a nonexistent offense. See In re Bradford v. Tamez, 660 F.3d
226, 230 (5th Cir. 2011) (“a claim of actual innocence of a career offender enhancement is not a

claim of actual innocence of the crime of conviction and, thus, is not the type of claim that

warrants review under § 2241); Padilla v. United States, 16 F.3d 424, 427 (5th Cir. 2005); Kinder

v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000). This Court is bound by Fifth Circuit Court

precedent and petitioner’s objections lack merit.

                                            ORDER

       Accordingly, the petitioner’s objections are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in accordance with the recommendations of the
Magistrate Judge.

      SIGNED this the 26 day of October, 2018.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                                2
